UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS GLENN GRIGSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:08-cr-00109-RBS-FBS-1)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas Glenn Grigsby, Appellant Pro Se.     Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Douglas Glenn Grigsby seeks to appeal the district court’s

order     construing       his    motion     to     recall      the    mandate    as   a

successive and unauthorized 28 U.S.C. § 2255 (2012) motion and

dismissing it on that basis.               The order is not appealable unless

a   circuit     justice          or      judge     issues       a     certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                   A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies           this     standard       by     demonstrating       that

reasonable     jurists       would       find     that    the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief     on     procedural          grounds,       the    prisoner     must

demonstrate    both    that        the    dispositive         procedural   ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Grigsby has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3